Citation Nr: 0307007	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  02-10 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than April 22, 1996 
for a 100 percent disability rating for post-traumatic stress 
disorder (PTSD), to include a claim of clear and unmistakable 
error in prior rating decisions.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from January 1943 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

The veteran had a videoconference hearing before the 
undersigned in December 2002.  A transcript of that hearing 
has been associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran did not perfect an appeal of rating decisions 
dated in October 1945, December 1951, October 1972, and March 
1973 that evaluated his service-connected psychiatric 
disability as 30 percent disabling.  

3.  On April 22, 1996, the RO received the veteran's claim 
for an increased rating for psychiatric disability now 
characterized as PTSD.

4.  There is no prior communication from the veteran or his 
representative that may be construed as a claim for an 
increased rating and that may afford the veteran additional 
compensation.  

5.  Entitlement to a 100 percent rating for PTSD is not 
factually ascertainable within the one-year period before 
receipt of the April 22, 1996 claim.  

6.  The veteran has not raised a valid claim of clear and 
unmistakable error in any prior rating decision.  
CONCLUSION OF LAW

The criteria for an effective date earlier than April 22, 
1996 for a 100 percent disability rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.105, 3.400, 4.3 (2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the September 2001 rating decision and 
June 2002 statement of the case, the RO provided the veteran 
and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, the RO's March 2001 
letter explained the notice and duty to assist provisions of 
the VCAA, including the respective responsibilities of VA and 
the veteran to identify and/or secure evidence relevant to 
the appeal.  The Board therefore finds that the veteran has 
been afforded all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
With respect to duty to assist, the Board observes that the 
nature of the veteran's claim requires examination of 
documents and evidence previously of record, such that new 
evidence or evidence of current disability level will not 
reasonably aid in substantiating the claim.  The veteran has 
submitted additional evidence, to include personal testimony.  
The Board finds no basis for requiring additional assistance 
to the veteran.    

With respect to the portion of the decision that addresses 
clear and unmistakable error, the Board emphasizes that the 
VCAA is not applicable to such claims.  See Parker v. 
Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001).   

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal, to include 
during the December 2002 videoconference hearing.  As all 
required notice and assistance has been provided, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2002).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.

Previous determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  

In this case, the RO granted service connection for anxiety 
state in an October 1945 rating decision.  It assigned a 30 
percent initial disability rating.  The RO continued that 30 
percent disability evaluation in later rating actions dated 
in October 1948, December 1951, and October 1972.  In each 
case, the RO notified the veteran of its decision by separate 
letter sent to his address of record.  In no case was the 
letter returned as undeliverable or was there other evidence 
that the veteran did not receive notice of the decision.  The 
veteran did not initiate an appeal of the October 1945, 
October 1948, or December 1951 rating decisions.  He did 
submit a notice of disagreement with the October 1972 rating 
action.  Thereafter, the RO issued March 1973 and May 1973 
confirmed rating decisions and a statement of the case in May 
1973.  The veteran failed to perfect his appeal.  Therefore, 
each of these rating decisions is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.  Accordingly, these rating 
decisions serve to bar an effective date based on the 
underlying claims or prior to these decisions.  

Review of documents in the claims folder dated after the May 
1973 rating decision shows that they generally relate to the 
veteran's receipt of increased benefits for a dependent.  In 
an associated letter dated in December 1978, the veteran 
stated that he was "permanently disabled due to a heart 
condition brought on by my mental anxiety."  A February 1984 
statement related that he had been on permanent and total 
disability since April 1972.  Neither of these statements can 
reasonably be interpreted as a communication expressing an 
intent to seek an increased rating for the service-connected 
psychiatric disability to comply with the requirements for an 
informal claim.  38 C.F.R. §§ 3.1(p), 3.155(a).  At most, the 
December 1978 may be construed to raise a claim for service 
connection for a cardiac condition secondary to the service-
connected psychiatric disability, which the RO previously 
denied in its October 1972 rating decision.  

A handwritten statement from the veteran relating that his 
service-connected psychiatric disability had worsened was 
date-stamped as received on April 22, 1996, which is the 
current effective date assigned for the award of the 100 
percent rating for PTSD.  The Board notes that a 
communication from the veteran's representative was date-
stamped as received on April 18, 1996.  The communication 
indicates an intent to reopen two claims and includes medical 
records relating primarily to a cardiac disorder but also 
refers to psychiatric symptoms.  Although the April 18, 1996 
communication may be construed as an informal claim for an 
increased rating for the service-connected psychiatric 
disability under 38 C.F.R. § 3.155(a), the Board emphasizes 
that doing such, and establishing an effective date only four 
days earlier in the same month, offers no benefit to the 
veteran in terms of compensation paid.  See 38 C.F.R. § 3.31 
(payment of compensation may not be made for any period prior 
to the first date of the calendar month following the month 
in which the award became effective).  The remaining question 
is whether entitlement to the award is factually 
ascertainable up to one year earlier than the date of receipt 
of the April 22, 1996 claim.  

Evidence submitted with the claim is historic is nature, 
dated in the 1970s and early 1980s.  None of the records 
contains findings as to psychiatric disability status within 
the one-year period before the April 1996 claim.  The veteran 
later submitted additional copies of historic evidence of 
disability, such as service medical records and copies of 
prior VA examination reports.  This evidence is insufficient 
to demonstrate entitlement to a 100 percent rating at any 
time during the one-year period before the April 1996 claim.  
A private physician statement dated on April 18, 1996 
concerning the veteran's disability similarly fails to 
establish any increase in disability prior to the date of 
claim.  The remaining evidence generated or received in 
connection with the appeal is dated after the date of claim.  
Therefore, the Board finds that entitlement to the 100 
percent evaluation for PTSD is not factually ascertainable 
within one year before the April 22, 1996 claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).        

The Board notes that the veteran has generally alleged that 
the RO committed clear and unmistakable error in prior rating 
actions insofar as it failed to award him a 
100 percent disability rating from soon after his discharge 
from service in 1945.  Clear and unmistakable error is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  Even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensured, the error complained of 
cannot be clear and unmistakable. Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

In order to reasonably raise a claim of clear and 
unmistakable error, the claimant must provide some degree of 
specificity as to what the alleged error is.  In addition, 
the claimant must offer some persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error, unless it is the kind of error that, if true, 
would be clear and unmistakable on its face.  Baldwin v. 
West, 13 Vet. App. 1, 5 (1999); Fugo, 6 Vet. App. at 44.  

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 
11 Vet. App. at 214; Russell, 3 Vet. App. at 313.     

In this case, the veteran's allegations of clear and 
unmistakable error are not specific as to the exact rating 
decision at issue or to the nature of the alleged error.  
Baldwin, 13 Vet. App. at 5; Fugo, 6 Vet. App. at 44.  For 
example, in his October 2000 claim, the veteran argues only 
that his disability rating at discharge should have been 
higher.  In the October 2001 notice of disagreement, the 
veteran's representative asserts that the percentage 
evaluations assigned since the August 1945 rating decision 
did not correctly correspond with the description of the 
disability, i.e., moderate or severe, and findings on 
examination shown in evidence of record at the time of the 
decisions.  Similar arguments are offered in the veteran's 
July 2002 substantive appeal.  Such generic assertions of 
error amount to no more than disagreement with the manner in 
which the RO weighed or evaluated the evidence of record at 
the time of each rating decision since August 1945.  As 
discussed above, these assertions do not rise to the level of 
a valid claim of clear and unmistakable error.  Baldwin, 13 
Vet. App. at 5; Shockley, 11 Vet. App. at 214; Russell, 3 
Vet. App. at 313.  


ORDER

An effective date earlier than April 22, 1996 for a 100 
percent disability rating for PTSD is denied.   




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

